Name: 95/50/EC: Commission Decision of 23 February 1995 approving the operational programme for the control of salmonella in certain live animals and animal products presented by Sweden (Only the Swedish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: management;  animal product;  health;  agricultural activity;  Europe;  means of agricultural production
 Date Published: 1995-03-09

 Avis juridique important|31995D005095/50/EC: Commission Decision of 23 February 1995 approving the operational programme for the control of salmonella in certain live animals and animal products presented by Sweden (Only the Swedish text is authentic) Official Journal L 053 , 09/03/1995 P. 0031 - 0032COMMISSION DECISION of 23 February 1995 approving the operational programme for the control of salmonella in certain live animals and animal products presented by Sweden (Only the Swedish text is authentic) (95/50/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 10a (2) thereof, Having regard to Council Directive 90/539/EEC of 15 October 1990 on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs (2), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Articles 9a, 9b and 10b thereof, Having regard to Council Directive 64/433/EEC of 26 June 1964 on health problems affecting intra-Community trade in fresh meat (3), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 5 (4) thereof, Having regard to Council Directive 71/118/EEC of 15 February 1971 on health problems affecting trade in fresh poultrymeat (4), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 5 (4) thereof, Having regard to Council Directive 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A (I) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC (5), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular the first indent of Chapter 2 of Annex II thereto, Whereas, in accordance with Article 10a (2) of Directive 64/432/EEC, Articles 9a, 9b and 10b of Directive 90/539/EEC, Article 5 of Directive 64/433/EEC, Article 5 of Directive 71/118/EEC and the first indent of Chapter 2 of Annex II to Directive 92/118/EEC, on 7 November 1994 and 16 January 1995 Sweden presented to the Commission its operational programme for the control of salmonella; Whereas this operational programme contains all the measures which Sweden has implemented with a view to controlling salmonella in bovine animals and swine for breeding, production and slaughter, breeding poultry, day-old chicks intended to be introduced into flocks of breeding poultry or flocks of productive poultry, laying hens (productive poultry reared to produce eggs for consumption), poultry for slaughter, beef and pigmeat, poultrymeat and eggs for direct human consumption; Whereas, this being the case, provision should be made for a single Commission decision approving the operational programme; Whereas however, the guarantees concerning salmonella applicable to Sweden which have already been fixed or are to be fixed in the future are specified for each category of live animals or animal products; whereas application of the said guarantees is subject to approval of the measures to be implemented by Sweden in each sector, HAS ADOPTED THIS DECISION: Article 1 The measures concerning bovine animals and swine for breeding, production and slaughter contained in the Swedish programme are hereby approved. Article 2 The measures concerning breeding poultry and day-old chicks intended to be introduced into flocks of breeding poultry or flocks of productive poultry contained in the Swedish programme are hereby approved. Article 3 The measures concerning laying hens (productive poultry reared to produce eggs for consumption) contained in the Swedish programme are hereby approved. Article 4 The measures concerning poultry for slaughter contained in the Swedish programme are hereby approved. Article 5 The measures concerning beef and pigmeat contained in the Swedish programme are hereby approved. Article 6 The measures concerning poultrymeat contained in the Swedish programme are hereby approved. Article 7 The measures concerning eggs for direct human consumption contained in the Swedish programme are hereby approved. Article 8 Sweden shall bring into force the laws, regulations and administrative provisions to implement the measures referred to in Articles 1, 2, 3, 4, 5, 6 and 7 by 1 March 1995. Article 9 This Decision is addressed to the Kingdom of Sweden. Done at Brussels, 23 February 1995. For the Commission Franz FISCHLER Member of the Commission